Name: Commission Regulation (EEC) No 1855/83 of 7 July 1983 amending Regulation (EEC) No 3433/81 as regards imports of preserved cultivated mushrooms originating in non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 7 . 83 Official Journal of the European Communities No L 184/ 13 COMMISSION REGULATION (EEC) No 1855/83 of 7 July 1983 amending Regulation (EEC) No 3433/81 as regards imports of preserved cultivated mushrooms originating in non-member countries Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1088/83 (2), Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms (3), and in particular Article 6 thereof, Whereas Article 8 of Commission Regulation (EEC) No 3433/81 (4), as last amended by Regulation (EEC) No 3273/82 (*), refers to Article 3a (2) of Commission Regulation (EEC) No 2104/75 (*); whereas this latter Regulation has since been replaced by Regulation (EEC) No 1 303/83 Q ; whereas Article 8 of Regulation (EEC) No 3433/81 should therefore be amended to take account of this new Regulation ; Article 1 The text of Article 8 of Regulation (EEC) No 3433/81 is hereby replaced by the following : 'Article 5 (2) of Regulation (EEC) No 1303/83 shall not be applicable .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73 , 21 . 3 . 1977, p. 1 . O OJ No L 118, 5 . 5 . 1983, p. 16 . 0 OJ No L 183, 4. 7. 1981 , p. 1 . O OJ No L 346, 2. 12. 1981 , p. 5 . O OJ No L 347, 7. 12. 1982, p. 11 . ( «) OJ No L 214, 12. 8 . 1975, p. 20. O OJ No L 138 , 27 . 5 . 1983, p. 25 .